Filed 1/6/16 P. v. Blanco CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE

THE PEOPLE,                                                            B256750

         Plaintiff and Respondent,                                     (Los Angeles County
                                                                       Super. Ct. No. BA416478)
         v.
                                                                       ORDER MODIFYING OPINION
ISIDRO BLANCO,                                                         AND DENYING REHEARING
                                                                       [NO CHANGE IN JUDGMENT]
         Defendant and Appellant.


THE COURT:
         It is ordered that the opinion filed herein on December 11, 2015, be modified as
follows: on page 7, immediately after the second full paragraph, add the following new
paragraph:
                   We have reviewed the entire record and appellant’s written arguments, and
         we have not found any arguable issue. Appellant’s arguments concerning Brady
         violations, prosecutorial and judicial misconduct, false witnesses, an unidentified
         witness, appellant’s seeking a new trial, and denial of his rights to a fair trial and
         due process are not supported by the record. Appellant’s assertion concerning
         exhaustion of remedies does not present an arguable issue. To the extent appellant
         argues his appellate counsel provided ineffective assistance of counsel by failing
         to raise the above issues, the argument is not supported by the record. (Cf. People
         v. Kelly (2006) 40 Cal. 4th 106, 109-110, 126.)
      There is no change in the judgment. Appellant’s petition for rehearing filed on
December 28, 2015, is denied.
      [There is no change in the judgment.]




_________________          _____________________              ___________________
                                                                                   *
EDMON, P. J.                     ALDRICH, J.                             JONES, J.


*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            2
Filed 12/11/15 P. v. Blanco CA2/3 (unmodified version)

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,                                                             B256750

         Plaintiff and Respondent,                                      (Los Angeles County
                                                                        Super. Ct. No. BA416478)
         v.

ISIDRO BLANCO,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Jose I. Sandoval, Judge. Affirmed.

         Paul J. Katz, under appointment by the Court of Appeal, for Defendant
and Appellant.

         No appearance for Plaintiff and Respondent.


                                            _____________________
       Appellant Isidro Blanco appeals from the judgment entered following his
convictions by jury on count 1 – assault by means of force likely to produce great bodily
injury, with infliction of great bodily injury, and count 2 – assault with a deadly weapon,
with court findings he suffered a prior felony conviction, a prior serious felony
conviction, and a prior prison term. (Pen. Code, §§ 245, subds. (a)(1) & (4), 667, subds.
(a)(1) & (d), 667.5, subd. (b), 12022.7, subd. (a).) The court sentenced appellant to
prison for 13 years. We affirm.
                     FACTUAL AND PROCEDURAL SUMMARY
1. The Present Offenses.
       a. People’s Evidence.
       Viewed in accordance with the usual rules on appeal (People v. Ochoa (1993)
6 Cal. 4th 1199, 1206), the evidence at trial1 established that about 8:50 p.m. on May 4,
2013, Jackeline Trujillo, a registered nurse, was driving a car at First and Soto. Daniel
Estrada, her boyfriend, was an occupant. Trujillo testified as follows. Trujillo saw a
person, later identified as Ruben Medina (the victim), on the ground on the southwest
corner of the intersection near the Metro station. Appellant, standing over Medina,
kicked him in the head two or three times. Appellant picked up a bicycle, raised it over
appellant’s head, and threw it on Medina’s head. Trujillo was little more than 36 feet
from appellant and Medina, and the Metro station was well lit.
       Trujillo, believing appellant was going to kill Medina, told Estrada to get out the
car and do something. Estrada exited and ran toward appellant and Medina. Trujillo
drove closer to the southwest corner of the intersection and got a close look at appellant.
Trujillo parked and exited her car. Appellant fled. Trujillo asked someone to call 911
and she tended to Medina. She did not see anyone call 911. However, police passed by
and she told someone to stop the police. Trujillo told police at the scene what she had
observed. She positively identified appellant in a photographic lineup and at trial.



1
       Appellant represented himself at trial.


                                             2
       Estrada testified as follows concerning the incident. Estrada saw a person, later
identified as Medina, on his hands and knees and appellant punching Medina four or five
times in his upper body. Appellant kicked Medina in the head about four or five times.
Appellant held a bicycle in the air. It appeared appellant was beginning to strike Medina
with the bicycle but Estrada did not see appellant strike Medina with it. Appellant threw
the bicycle. Estrada exited the car and appellant and Estrada faced each other at about
arm’s length. Appellant fled down the Metro station escalator. Estrada determined
Medina was unconscious. Estrada did not know if anyone called 911. Estrada identified
appellant in a photographic lineup and positively identified him at trial.
       Medina testified concerning the incident he was riding his bicycle on the street,
someone struck him on the left side of his face, and he fell. Medina then saw appellant
assaulting him on his head and body, and Medina lost consciousness. Medina identified
appellant in a photographic lineup and at trial.
       Los Angeles Police Officer David Ramirez testified that about 6:00 p.m. on May
4, 2013, he contacted appellant on Fickett, about four blocks from the Metro station.
Ramirez later that evening heard a broadcast by officers about the Medina assault, heard
the description of the suspect, and realized appellant matched the description.
       Los Angeles Police Officer Jonathan Delgadillo testified as follows. About 9:00
p.m. on May 4, 2013, Estrada flagged Delgadillo down and told him the following.
Estrada saw appellant on top of a person, later identified as Medina. Appellant was
striking Medina repeatedly in the face. Estrada approached and, using profanity, asked
what appellant was doing. Appellant asked Estrada if Estrada wanted some, and Estrada
replied no and said he just wanted appellant to stop beating Medina.
       Delgadillo obtained statements from only Medina and Estrada. Delgadillo
testified Estrada’s girlfriend was present and was a witness, but Delgadillo did not
interview her and did not know at the time she was Estrada’s girlfriend. However, she
would have been referred to in the police report.
       The parties stipulated a fire department report (defense exhibit C) would be
admitted into evidence. Appellant proffered a Los Angeles Police Department (LAPD)


                                              3
“incident recall” report that listed times and locations of officers. Delgadillo testified
that, after a call was received, the “incident recall” report reflected when an incident had
occurred, but such a call was not received in all cases. A “radio recall incident” report
could be generated when a citizen called 911 or when, as in the present case, someone
flagged down an officer and the officer generated the call.
       Los Angeles Police Detective Miguel Barajas testified as follows. On May 6,
2013, Barajas met with Estrada. Estrada told Barajas that Trujillo had been present at the
scene. Barajas arranged to meet her. After Barajas met with Estrada, Barajas met with
Medina. A few days later, on May 9, 2013, Barajas met with Trujillo. Trujillo’s
statement to Barajas was reflected in a follow-up report. Estrada, Medina, and Trujillo
each positively identified appellant from a photographic lineup.
       Barajas testified a Metropolitan Transit Authority video depicted appellant
running down an escalator, passing through turnstiles, and eventually boarding a train.
The video was admitted into evidence. Delgadillo never mentioned Trujillo to Barajas.
Trujillo’s description to Barajas of the assailant was consistent with descriptions provided
by Estrada and Medina. On May 11, 2013, police saw appellant on Fickett and Cesar
Chavez, and arrested him.
       b. Defense Evidence.
       In defense, Trujillo testified that on the night of the incident, she indicated to
Delgadillo that she was a witness and Delgadillo interviewed her. She also testified she
would have been referred to in the police report. Appellant, who had suffered two felony
convictions in 2006 and 2007, respectively, testified as follows. On the night of May 4,
2013, appellant crossed First and Soto, stood in front of an elevator, and someone struck
him from behind. Appellant turned and saw Medina. Medina had blood on his face and
was reaching into his left pocket. Medina “almost had his bike down” and fell. Two
other men approached and appellant fled into a train. Appellant did not believe Estrada
had been at the scene and Estrada was probably coached as a witness. Appellant did not
know who would have coached Estrada.



                                              4
2. Procedural History.
       The information alleged the present offenses and prior conviction allegations
previously discussed. After Trujillo and Estrada testified during the People’s case-in-
chief, the court permitted appellant to call Trujillo out of order as a defense witness. She
testified as previously discussed.
       On February 27, 2014, after Trujillo testified as a defense witness and the court
excused her, appellant indicated he might want to recall Trujillo and Estrada to impeach
them with testimony from an officer. The court indicated appellant would have to make a
good cause showing and the court would then consider recalling them. The court also
indicated appellant could subpoena Trujillo and Estrada as defense witnesses and
appellant might not need to call them in any event. Medina subsequently testified for the
People as previously indicated.
       On March 3, 2014, the court, outside the presence of the jury, reminded appellant
that if he wanted to call Trujillo as a witness, he had to take appropriate steps. Later that
day, appellant indicated he was not calling additional witnesses because he had been
unable to do so. However, appellant told the court he was trying to have his investigator
subpoena Trujillo or “get her information,” i.e., information permitting appellant to
subpoena her. Appellant also said he was trying to subpoena the 911 calls of LAPD and
the Los Angeles Fire Department. Appellant acknowledged a prior court had refused to
“authorize” the calls as discovery. The prosecutor represented he was unaware of any
911 calls.
       The court asked why appellant wanted to call Trujillo as a witness. Appellant
replied Trujillo testified Delgadillo had interviewed her, but Delgadillo had testified
Delgadillo had not interviewed her. The court indicated the offer of proof was unclear.
The court reminded appellant he could subpoena Delgadillo. Appellant and his
investigator disputed with the prosecutor about whether the investigator had asked the
prosecutor for information that would have permitted the investigator to subpoena
Trujillo.



                                              5
       The court noted the following. The court had given appellant multiple
opportunities to examine Trujillo. Appellant had failed to ask the court to order her to
remain on call, and had failed to have his investigator subpoena Trujillo. If Trujillo was
recalled to testify, she would merely repeat her previous testimony. Appellant could
argue to the jury any conflict between the testimony of Trujillo and Delgadillo. There
were no 911 calls. Appellant had announced ready for trial. The prosecutor did not have
fire department documents relating to the treatment of Medina, and appellant could have
subpoenaed any such documents.
       The court instructed the jury on, inter alia, the alleged offenses and simple assault
as a lesser included offense of assault with a deadly weapon.2 The jury convicted
appellant as previously indicated. The court denied appellant’s motion for a new trial.
The court found true the prior conviction allegations, which were based on a 2006
robbery conviction (case No. BA303126).3 The court ultimately sentenced appellant to
prison for 13 years, consisting of eight years on count 1 (the four-year upper term,
doubled pursuant to the Three Strikes law), plus five years pursuant to Penal Code
section 667, subdivision (a). The court stayed punishment on count 2 pursuant to Penal
Code section 654.




2
       During discussions concerning jury instructions, the court refused to give a self-
defense instruction, noting no evidence supported it. The court did not expressly state
who requested the instruction, but appellant presumably requested it. We note the
defense of self-defense presupposes appellant attempted to apply, or applied, force to
Medina (with alleged justification). Medina’s hospital medical records were admitted
into evidence (although they are not part of the record before this court). The trial court
took judicial notice of the definition of a fracture, the location of the ethmoid bone, and a
diagram of that bone. During jury argument, the prosecutor commented Medina suffered
numerous injuries as a result of the incident and the prosecutor, referring to the judicially
noticed facts, commented Medina suffered a bone fracture on his eye socket.
3
       Part of the documentary evidence presented during the court trial on the prior
conviction allegations included a document reflecting appellant’s address as “325[½]
Ficket St” in Los Angeles.


                                              6
                                       CONTENTIONS
         After examination of the record, appointed appellate counsel filed an opening brief
which raised no issues and requested this court to conduct an independent review of the
record. By notice filed August 14, 2015, the clerk of this court advised appellant to
submit within 30 days any contentions, grounds of appeal, or arguments he wished this
court to consider.
         After this court granted appellant an extension to file a supplemental brief,
appellant, on September 28, 2015, filed a supplemental letter brief. In it, appellant
vaguely, and in largely conclusory fashion, argues as follows. Brady4 violations occurred
regarding (1) Trujillo’s “identifying information” (i.e., information sufficient to enable
appellant to subpoena her), (2) a “911 call and incident recall [report] to the 911 call to
the fire department,” and (3) a “subpoena to the fire department” for records.
Prosecutorial and judicial misconduct occurred because appellant was not allowed to
recall Trujillo as a witness and her testimony was false. The witnesses at trial were false
witnesses, an issue appellant had raised in his motion for a new trial. Appellant
encountered an (unidentified) witness in a “court holding tank” and was not allowed to
obtain an affidavit from that witness. Appellant sought a new trial because he did not
receive a fair trial; every time he requested discovery from the prosecutor, the prosecutor
responded with fabrication, unethically, or not at all. Appellant was exhausting his state
remedies. He asked his appellate counsel to raise the above issues, and others, because
they were critical and prevented appellant from receiving a fair trial; the result was his
right to due process was violated. We conclude appellant’s arguments fail to demonstrate
error.
                                   REVIEW ON APPEAL
         We have examined the entire record and are satisfied counsel has complied fully
with counsel’s responsibilities. (Smith v. Robbins (2000) 528 U.S. 259, 278-284;
People v. Wende (1979) 25 Cal. 3d 436, 443.)

4
         (Brady v. Maryland (1963) 373 U.S. 83 [83 S. Ct. 1194].)


                                               7
                                     DISPOSITION
      The judgment is affirmed.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                JONES, J. 


We concur:




                    EDMON, P. J.




                    ALDRICH, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                            8